BLEIL, Justice,
dissenting.
I cannot agree with the majority that the commissioners court is prohibited from assigning the responsibility of preparing payroll to the county auditor. Therefore, I respectfully dissent.
The Texas Constitution provides that the Legislature shall prescribe the duties of the county treasurer. Tex. Const, art. XVI, § 44. No statute specifically assigns the duty of preparing payroll to the treasurer. Many statutes address aspects of the payroll preparation process. Some of these statutes assign particular payroll preparation responsibilities to the county treasurer. See Tex. Loc.Gov’t Code Ann. § 155.021 (Vernon Supp.1996); Tex.Gov’t Code Ann. § 606.027 (Vernon 1994), § 845.403 (Vernon 1994). Other statutes assign certain payroll preparation duties to the county auditor. See Tex. Loc.Gov’t Code Ann. § 152.051 (Vernon Supp.1996), § 155.002 (Vernon 1988). Still other statutes authorize the commissioners court to specify the officer who will be responsible for particular payroll preparation tasks. See Tex.Loc.Gov’t Code Ann. § 155.062 (Vernon Supp.1996). I believe that this variety of statutory authority indicates an acknowledgement by the Legislature that payroll preparation may properly be performed by different officers in different counties. Evidence at trial indicated that payroll preparation is performed by the county auditor in at least forty other counties that have a county treasurer. In light of the extensive use of this practice, I believe the Legislature would have explicitly prohibited it if that were its intent.
*647Furthermore, as the majority notes, under the system challenged in this case, the county treasurer retains her duties of verifying, signing, and disbursing the payroll cheeks. Such responsibilities hardly constitute a “powerless shell,” as charged by the majority (slip op. at 12). Tex.Loc.Gov’t Code Ann. § 113.041 (Vernon 1988 & Supp.1996) provides that “[t]he county treasurer shall disburse the money belonging to the county and shall pay and apply the money as required by law and as the commissioners court may require or direct,_” Because the commissioners court in this case has preserved the treasurer’s important disbursement function, I do not believe its delegation of payroll preparation duties to the auditor is unlawful.
Finally, I disagree with the majority’s statement that opinions of the attorney general have uniformly concluded that the county auditor may not perform payroll duties. On the contrary, two opinions, by two different attorneys general, conclude that the county auditor may properly process payroll. Op.Tex.Att’y Gen. No. M-299 (1968); Op. TexAtt’y Gen. No. C-218 (1964). The opinions relied on by the majority represent the view of only a single attorney general. Op. TexAtt’y Gen. No. JM-911 (1988); Op.Tex. Att’y Gen. No. JM-986 (1988).